Citation Nr: 0432600	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-02 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Hurl R. Taylor, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
February 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The issue of entitlement to service connection for a back 
disorder, reopened herein below, is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran and his attorney if they are required to 
take further action.


FINDINGS OF FACT

1.  The RO last denied the veteran entitlement to service 
connection for a low back disorder in an unappealed May 1999 
decision.

2.  Evidence associated with the claims folder since the May 
1999 rating decision is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and presents a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence associated with the claims folder since the May 1999 
rating decision is new and material, and the requirements to 
reopen the claim for entitlement to service connection for a 
low back disorder have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).

In this decision, the Board reopens the claim of entitlement 
to service connection for a low back disorder, a 
determination entirely favorable to the veteran.  As such, 
the Board finds that no further action is required to comply 
with the VCAA and the implementing regulations regarding the 
pending application to reopen this claim.  The Board defers 
addressing the merits of the claim, however, pending further 
development as set out in the REMAND following the decision 
herein.




Analysis of the Request to Reopen

There has been a regulatory change regarding VA's definition 
of what constitutes "new and material evidence", which 
applies prospectively to all requests to reopen that are made 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a)].  
Because the record indicates that the veteran filed his 
request to reopen this claim after that date (in November 
2001), this regulatory change is applicable here.

This claim was last denied in a May 1999 rating decision.  
The veteran did not appeal this decision, and so it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998) [38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2003)].

In November 2001, the veteran filed a request to reopen his 
claim for entitlement to service connection for a low back 
disorder.  In a July 2002 rating decision, the RO declined to 
reopen the claim.  The veteran subsequently and timely 
appealed this matter to the Board.

The Board observes that it must make its own determination as 
to whether any newly-received evidence warrants a reopening 
of the veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining 
whether the claim should be reopened, the credibility of the 
newly received evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In support of the veteran's request to reopen his claim, 
several new documents, including VA medical records dated 
from November 2001 to January 2003, a June 2004 private 
medical report, and updated written statements and 
transcribed hearing testimony, have been associated with the 
claims folder since the last final rating decision in May 
1999.  These documents were not available to or evaluated by 
agency decisionmakers in the past.  The Board has further 
determined that, at the least, the June 2004 private medical 
opinion provided by R. W. Jefferson, M.D., is material to the 
veteran's claim.  Information contained in this report 
relates the veteran's current low back disorder to his period 
of active service, and also opines that if any such disorder 
preceded the veteran's entry into active service, then it was 
aggravated during this service.  The Board finds that this 
medical opinion constitutes material evidence relating to an 
unestablished fact necessary to substantiate the claim, 
namely, whether the veteran's current low back disorder is 
etiologically related to his active service.   Furthermore, 
this opinion is not cumulative or redundant of evidence 
previously of record, and certainly raises a reasonable 
possibility of substantiating the claim.  In the prior final 
determination on this matter, the medical evidence of record 
did not relate the veteran's low back disorder to active 
service.  This June 2004 medical opinion, however, provides 
support for such a finding.  The Board therefore finds that 
new and material evidence has been received to support a 
reopening of the veteran's claim at this time.  

The Board further finds, however, that the veteran's claim 
for service connection requires additional action prior to 
any appellate review on its merits.  This claim will 
therefore be REMANDED to the RO at this time.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened; to that extent only the appeal is granted.


REMAND

First, in addition to any other notice and assistance that 
may be necessary, the RO needs to provide written VCAA notice 
to the veteran for this now-reopened claim.

Second, the record indicates that the veteran has been in 
receipt of Social Security Administration disability 
benefits, effective September 28, 1998.  The RO should 
attempt to obtain all such records pertaining to the veteran, 
for consideration with regard to the pending service 
connection claim.  

Third, although the record contains VA treatment records 
dated up to January 2003, the veteran reports that he 
currently receives treatment at the VA Medical Center in 
Decatur, Georgia.  Thus, any more current treatment records 
from this facility must be obtained for this appeal.  

Finally, there is some question in the record as to whether 
the veteran's current low back disorder(s) pre-existed his 
entry into active service and there is also evidence of a 
post-service work injury involving his low back (in September 
1998).  The current claims file does not contain any 
etiologic opinion based on both examination and an accurate 
review of the veteran's relevant medical history.  The Board 
therefore finds that a VA medical examination is in order to 
fully ascertain the nature and etiology of current low back 
disability/ies.



Accordingly, this case is REMANDED for the following:

1.  The RO should provide written notice 
to the veteran and his attorney that 
includes the provisions of the VCAA and 
the laws applicable to the claim of 
entitlement to service connection for a 
low back disorder, with the provisions 
applicable to direct service connection 
and pertinent to aggravation of a 
preexisting disorder; the roles of VA and 
the veteran in identifying and gathering 
evidence relevant to his claim; the type 
of evidence required for each element of 
the claim; the evidence already of record 
in support of the claim; the evidence not 
yet of record, but required to 
substantiate the claim; and, a request to 
the veteran to provide the RO with all 
relevant evidence and argument he has to 
support his claim.

2.  The RO should contact the Social 
Security Administration in order to 
obtain all records pertinent to the 
veteran's award of disability benefits, 
to include the medical records relied 
upon for all determinations.

3.  The RO should obtain updated records 
of VA treatment for the veteran's low 
back from the VA Medical Center in 
Decatur, Georgia, from in or around 
January 2003 to the present, in addition 
to any other medical evidence identified 
by the veteran pursuant to the VCAA 
notice provided pursuant to this remand.

4.  After the development requested above 
is complete, the RO should arrange for 
the veteran to undergo a VA examination 
in order to determine the nature and 
etiology of any currently diagnosed low 
back disorder.  The claims file must be 
forwarded to the VA examiner for review 
in conjunction with this examination.  
After file review, clinical evaluation, 
and all necessary testing is complete, 
the examiner is requested to answer the 
following inquiries in a written report:  

a.  What are the correct diagnoses 
for all current low back disorders? 

b.  What, if any, low back disorder 
existed prior to the veteran's entry 
into active service?  The examiner 
is requested to cite to the specific 
medical principles and/or 
documentation relied on in providing 
this opinion.

c.  For any low back disorder that 
existed prior to service, did such 
permanently worsen (increase in 
severity beyond the natural 
progression of the disorder) during 
active service? 

d.  For each current low back 
disorder that did not pre-exist 
entry into active service, is it 
more likely than not or less likely 
than not that such had its onset 
during active service or is 
otherwise related to service?  The 
examiner is requested to include a 
discussion of the significance, if 
any, of the veteran's September 
1998, post-service, work injury or 
other factors deemed relevant to the 
etiologic opinion provided.  

The examiner should otherwise set forth a 
complete rationale for all opinions 
expressed and conclusions reached in this 
report.

5.  When the RO completes the development 
requested above, it should again review 
the case on the basis of the additional 
evidence.  If the RO cannot grant the 
benefit sought on appeal in its entirety, 
then it should furnish the veteran and 
his attorney with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



